 In theMatter of BuroyA WATCH COMPANY, INC.,andINTERNATIONALJEWELRY WORKERSUNION (A-F. OF L-)Case No. ^-R-4966.Decided April ^?9, 1944'Messrs. Sanford H. CohenandHenry H. Silverman,of New York 'City, for the Company.Louis Waldman,byMr. Herman Waldman; Messrs. Leon WilliamsandHyman Palatnik,of New York City, for the A. F. of L.Mr. Milton Friedman,of New York City,' andMessrs. AbrahamKailesandGerald J. Murphy,.ofWoodside, N. Y., for the Independent.Mr. Seymour' J. Spelman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended-petition duly filed by International JewelryWorkers Union (A. F. of L.), herein called the A. F. L., alleging that'a question affecting commerce had arisen concerning the representa-tion. of employees of Bulova 'Watch Company, Inc., Woodside, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before David H.Werther, Trial Examiner.Said hearing was held at Brooklyn, NewYork, on March 16 and 17, 1944, and at New York City on March 21,22, and 23,1944. The Company, the A. F. L., and Independent JewelryWorkers Industrial Union, ,herein called the Independent, appearedand participated.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner reserved rulingupon the motion of the Company to dismiss the petition on the groundthat neither union has made a sufficientprima facieshowing of repre-sentation to warrant an election.For reasons set forth in Section III;infra,said motion is hereby granted.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.-56 N LR. B, No 22.-.114- BULOVA WATCH COMPANY, INC.'115Upon the entire -record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANY-Bulova Watch Company, Inc., a'New York corporation with prin-cipal offices in ' New York City; operates plants' at 'Woodside, LongIsland City, Valley Stream, and Sag Harbor, on Long Island, NeivYork, where it is engaged in the production of 'timepieces, aviation,instruments, and other materials for the armed forces.The Com-pany's annual purchases of raw materials are in excess of $500,000,approximately 50 percent of which is shipped from points outside theState of New York. The annual production of the Company exceeds$2,000,000 in value,-of which approximately 50 percent i's'shipped-t6.points outside the State of New York.,The Company admits, and we find, that it is engaged in commerce.within the meaning of the National Labor Relations Act.TI., THE ORGANIZATIONS INVOLVEDInternational Jewelry Workers Union, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees' of the Company.Independent Jewelry Workers Industrial Union is an untiffiliated,labor organization admitting to membership employees of theCompany.'III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Company received a letter from theA. F. L., dated September 14, 1943, wherein the Union claimed torepresent certain of the Company's employees and requested a col-lective,bargaining c0onference-and that the Company failed to makeany reply.An examination of the evidence upon which the unions'representa-tion claims rest leads us to conclude that no sufficientprima facieshowing has been made of representation among the employees in thealleged appropriate unit to warrant an election at the present time.A statement prepared by a Field Examiner of the Board and intro-duced in evidence at the hearing discloses that the A. F. L. submitted287 application-for-membership cards, of which 2 are duplicates.TheIndependent submitted 228 application cards.The Company's payroll for the week endingMarch5, 1944,contains the names of 1,610'persons in the alleged appropriate unit.The A.F. L. has thus madea showing of less than 18 percent,and the Independent,only 14 per- 116_DECISIONS- OF NATIONAL LABOR RELATIONS' BOARD-cent. . These,showings are insufficient to raise a question of represen-tation and we shall therefore order the petition dismissed, withoutprejudice.'ORDERUpon the basis. of the above, findings, of fact and upon, the-entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Bulova Watch Company, Inc., Woodside, New York,filed by International Jewelry Workers Union (A. F. of L.), be, and ithereby is, dismissed without prejudice.'SeeMatter of American Manufacturing Company,41 N. L. R. B. 995;Matter of UnionHardware and Metals Company,31 N. L. R. B. 710; andMatter of Ingersoll-Rand Company,55,N. L.R. B. 14.0